
	
		I
		111th CONGRESS
		2d Session
		H. R. 5303
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2010
			Mr. Bishop of New
			 York introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve housing
		  stipends for veterans receiving educational assistance under the Post-9/11
		  Veterans Educational Assistance Program.
	
	
		1.Calculation of housing
			 stipend under Post-9/11 Veterans Educational Assistance Program
			(a)Residence of
			 veteranClause (i) of section
			 3313(c)(1)(B) of title 38, United States Code, is amended by striking
			 the ZIP code and all that follows through the period and
			 inserting the following: the ZIP code area in which the individual
			 resides..
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 January 1, 2011.
			
